— Per Curiam.
In this action to foreclose a mortgage, Special Term, upon defendant’s motion, directed the joinder as parties defendant of persons who previously commenced an action, still pending, to declare void this same mortgage. The issues sought to be raised by appellant, whether prematurely or not, relate to the merits of the respective actions and to supposed equitable and other defenses thereto and were correctly disposed of by Special Term, for purposes of the motion, at least. Those of the proposed additional defendants who were heard on the motion consented to the joinder. Neither appellant nor anyone else questions the propriety of the joinder under *702the broad provisions and liberal intendment of section 1311 of the Real Property Actions and Proceedings Law. Order affirmed, with costs. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.